 

RESTRICTED STOCK AGREEMENT

 

WEBXU, INC.

 

RESTRICTED STOCK AGREEMENT (the “Agreement”) made as of May 23, 2012 (the “Grant
Date”), between WebXU, Inc., a Delaware corporation (the “Company”), and AJTJ
CAPITAL LLC, a Delaware limited liability company (the “Holder”).

 

WHEREAS, the Company has concurrently entered into a Management Agreement with
the Holder (the “Management Agreement”);

 

WHEREAS, in connection with the Holder’s services under the Management
Agreement, upon the Effective Date (as that term is defined in the Management
Agreement) the Company desires to offer to the Holder shares of the Company’s
common stock, $.001 par value per share (“Common Stock”), all on the terms and
conditions hereinafter set forth; and

 

WHEREAS, the Holder wishes to accept said offer.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.        Terms of Grant. The Holder hereby accepts the offer of the Company to
issue to the Holder, in accordance with the terms of this Agreement, five
million (5,000,000) shares of Common Stock (such shares subject to adjustment
pursuant to Subsection 2(b) hereof, the “Granted Shares”).

 

2.        Vesting and Other Restrictions.

 

(a)        Vesting Schedule. If the Company meets or exceeds each of the
following market capitalization thresholds (based on all of the issued and
outstanding shares) during any twenty consecutive trading day period during the
Term of the Management Agreement (as such term is defined in the Management
Agreement), the Granted Shares shall vest as follows:

 

(i)        Average Market Capitalization greater than $75 million - 1,666,666
Granted Shares

 

(ii)       Average Market Capitalization greater than $100 million - 1,666,666
Granted Shares

 

(iii)      Average Market Capitalization greater than $150 million - 1,666,667
Granted Shares

 

 

 

  

provided, however, that all unvested shares of Granted Stock shall vest
immediately upon the sale of all or substantially all of the assets of the
Company, upon the merger or reorganization of the Company following which the
equity holders of the Company immediately prior to the consummation of such
merger or reorganization collectively own less than fifty percent (50%) of the
voting power of the resulting entity, upon the sale of equity securities of the
Company representing fifty percent (50%) or more of the voting power of the
Company or fifty percent (50%) or more of the economic interest in the Company
in a single transaction or in a series of related transactions, or at such time,
if any, during the Term of the Management Agreement at which the composition of
a majority of the members of the Board of Directors of the Company is different
from the composition of the Board of Directors on the Grant Date (a “Change of
Control”). For the avoidance of doubt, if the vesting conditions set forth in
this Section 2(a) or a Change of Control do not occur prior to the expiration or
termination of the Term, all unvested shares shall be forfeited and immediately
cancelled without further action on the part of the Holder or the Company.

 

(b)        Escrow. The certificates representing all Granted Shares issued to
the Holder hereunder shall be delivered to the Company and the Company shall
hold such Granted Shares in escrow as provided in this Subsection 2(b). The
Company shall release from escrow and deliver to the Holder, within ten (10)
days of the applicable vesting date, a certificate for the whole number of
Granted Shares which have vested. In the event that the vesting conditions set
forth above have not been satisfied prior to the expiration of the Term or the
termination of the Management Agreement, the Company shall release from escrow
and cancel each certificate for the number of Granted Shares so forfeited. Any
securities distributed in respect of the Granted Shares held in escrow,
including, without limitation, shares issued as a result of stock splits, stock
dividends or other recapitalizations, shall also be held in escrow in the same
manner as the Granted Shares.

 

(c)        Failure to Deliver Granted Shares. In the event that the Granted
Shares to be cancelled by the Company under this Agreement are not in the
Company’s possession pursuant to Subsection 2(b) above or otherwise and the
Holder or the Holder’s successor or permitted assignee fails to deliver such
Granted Shares to the Company (or its designee), the Company may immediately
take such action as is appropriate to transfer record title of such Granted
Shares from the Holder to the Company (or its designee) and treat the Holder and
such Granted Shares in all respects as if delivery of such Granted Shares had
been made as required by this Agreement. The Holder hereby irrevocably grants
the Company a power of attorney which shall be coupled with an interest for the
purpose of effectuating the preceding sentence.

 

(d)        Adjustments. The number of shares of Granted Shares shall be adjusted
proportionately from time to time, if the Company at any time during the Term of
the Management Agreement prior to issuance of the Granted Shares subdivides (by
any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, or if the Company reduces (by any stock split, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
lesser number of shares. For example, if during the Term and before the Average
Market Capitalization exceeds $75 million, the Company undergoes a 2 for 1 stock
split and the Average Market Capitalization subsequently exceeds $150 million,
then Manager shall receive 10,000,000 shares of Common Stock.

 

2

 

  

3.        General Restrictions on Transfer of Granted Shares.

 

(a)        The Holder recognizes and agrees that all Granted Shares may not be
sold, transferred, assigned, hypothecated, pledged, encumbered or otherwise
disposed of, whether voluntarily or by operation of law, other than to the
Company (or its designee) until such shares vest in accordance with Section
2(a). The Company shall not be required to transfer any Granted Shares on its
books which shall have been sold or assigned or otherwise transferred in
violation of this Section, or to treat as the owner of such Granted Shares, or
to accord the right to vote as such owner or to pay dividends to, any person or
organization to which any such Granted Shares shall have been so sold, assigned
or otherwise transferred, in violation of this Section.

 

(b)        The Holder acknowledges and agrees that neither the Company nor its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Holder any material information regarding the business of the
Company or affecting the value of the Granted Shares at any time, including,
without limitation, any information concerning plans for the Company to make a
public offering of its securities or to be acquired by or merged with or into
another firm or entity.

 

4.        Purchase for Investment; Securities Law Compliance. The offering and
sale of the Granted Shares have not been effectively registered under the
Securities Act of 1933, as amended (the “1933 Act”). The Holder hereby
represents and warrants that he or it is acquiring the Granted Shares for his or
her own account, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Granted Shares. The Holder
understands that because the Granted Shares have not been registered under the
1933 Act, the Holder must continue to bear the economic risk of the investment
for an indefinite period of time. The Holder represents and warrants that the
Holder (a) has been furnished with all information which it deems necessary to
evaluate the merits and risks of the receipt of the Granted Shares, (b) has had
the opportunity to ask questions concerning the Granted Shares and the Company
and all questions posed have been answered to his or her satisfaction, (c) has
been given the opportunity to obtain any additional information he or it deems
necessary to verify the accuracy of any information obtained concerning the
Granted Shares and the Company and (d) has such knowledge and experience in
financial and business matters that the Holder is able to evaluate the merits
and risks of investing in the Granted Shares and to make an informed investment
decision relating thereto. The Holder specifically acknowledges and agrees that
any sales of Granted Shares shall be made in accordance with the requirements of
the 1933 Act, in a transaction as to which the Company shall have received an
opinion of counsel satisfactory to it confirming such compliance. The Holder
shall be bound by the provisions of the following legend which shall be endorsed
upon the certificate(s) evidencing the Granted Shares issued:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws.”

 

3

 

  

5.        Shareholder Rights. Subject to the terms hereof, the Holder shall have
all the rights of a shareholder with respect to the Granted Shares, including
without limitation, the right to vote the Granted Shares and to receive any cash
dividends declared thereon, provided that until the Granted Shares have vested,
the Holder shall vote the Granted Shares as directed by the Chief Executive
Officer of the Company or his nominee.

 

6.        Legend. All certificates representing the Granted Shares to be issued
to the Holder pursuant to this Agreement shall have endorsed thereon a legend
substantially as follows:

 

“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated as of May 23, 2012 with this
Company, a copy of which Agreement is available for inspection at the offices of
the Company or will be made available upon request.”

 

7.        Tax Liability of the Holder and Payment of Taxes. The Holder
acknowledges and agrees that any income or other taxes due from the Holder with
respect to the Granted Shares issued pursuant to this Agreement shall be the
Holder’s responsibility. Without limiting the foregoing, the Holder agrees that,
to the extent that the lapsing of restrictions on disposition of any of the
Granted Shares or the declaration of dividends on any such shares before the
lapse of such restrictions on disposition results in the Holder’s being deemed
to be in receipt of earned income, the Company shall be entitled to immediate
payment from the Holder of the amount of any tax required to be withheld by the
Company under applicable tax law. The Holder has been given the opportunity to
obtain the advice of his or its tax advisors with respect to the tax
consequences of the purchase of the Granted Shares and the provisions of this
Agreement.

 

Upon execution of this Agreement, if the Holder is a United States tax payer,
the Holder may file an election under Section 83 of the Internal Revenue Code of
1986, as amended, in substantially the form attached as Exhibit B. The Holder
acknowledges that if he or it does not file such an election, as the Granted
Shares become vested in accordance with Section 2.1, the Holder will have income
for tax purposes equal to the fair market value of the Granted Shares at such
date, less the price paid for the Granted Shares by the Holder.

 

Any taxes due from the Holder that are required to be withheld by the Company
under any applicable tax law shall be paid by the Holder by depositing with the
Company an amount of cash equal to the amount determined by the Company to be
required with respect to the statutory minimum of the Holder’s estimated total
federal, state and local tax obligations associated with the vesting of such
shares with respect to the Granted Shares.

 

4

 

  

8.        Equitable Relief. The Holder specifically acknowledges and agrees that
in the event of a breach or threatened breach of the provisions of this
Agreement, including the attempted transfer of the Granted Shares by the Holder
in violation of this Agreement, monetary damages may not be adequate to
compensate the Company, and, therefore, in the event of such a breach or
threatened breach, in addition to any right to damages, the Company shall be
entitled to equitable relief in any court having competent jurisdiction. Nothing
herein shall be construed as prohibiting the Company from pursuing any other
remedies available to it for any such breach or threatened breach.

 

9.        No Obligation to Maintain Relationship. The Company is not by this
Agreement obligated to continue the Holder as an employee, director or
consultant of the Company or any affiliate thereof. The Holder acknowledges: (a)
that the grant of the shares is a one-time benefit which does not create any
contractual or other right to receive future grants of shares, or benefits in
lieu of shares; and (b) that all determinations with respect to any such future
grants, including, but not limited to, the times when shares shall be granted,
the number of shares to be granted, the purchase price, and the time or times
when each share shall vest, will be at the sole discretion of the Company.

 

10.       Notices. Any notices required or permitted by the terms of this
Agreement shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

 

If to the Company:

 

WebXU, Inc.

11999 San Vicente Boulevard, Suite 400

Los Angeles, CA 90049

 

If to the Holder:

 

AJTJ CAPITAL LLC

4751 Wilshire Boulevard, 3rd Floor

Los Angeles, CA 90010

 

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

 

11.        Benefit of Agreement. Subject to the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

 

5

 

  

12.        Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California, without giving effect to
the conflict of law principles thereof. For the purpose of litigating any
dispute that arises under this Agreement, whether at law or in equity, the
parties hereby consent to exclusive jurisdiction in the State of California and
agree that such litigation shall be conducted in the state courts of State of
California or the federal courts of the United States for the District of Los
Angeles, California.

 

13.        Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.

 

14.        Entire Agreement. This Agreement, together with the Management
Agreement, constitutes the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof. No statement, representation, warranty, covenant or agreement not
expressly set forth in this Agreement shall affect or be used to interpret,
change or restrict the express terms and provisions of this Agreement.

 

15.        Modifications and Amendments; Waivers and Consents. The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions. No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar. Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

 

16.        Consent of Spouse/Domestic Partner. If the Holder has a spouse or
domestic partner as of the date of this Agreement, the Holder’s spouse or
domestic partner shall execute a Consent of Spouse/Domestic Partner in the form
of Exhibit A hereto, effective as of the date hereof. Such consent shall not be
deemed to confer or convey to the spouse or domestic partner any rights in the
Granted Shares that do not otherwise exist by operation of law or the agreement
of the parties. If the Holder subsequent to the date hereof, marries, remarries
or applies to the Company for domestic partner benefits, the Holder shall, not
later than sixty (60) days thereafter, obtain his or her new spouse/domestic
partner’s acknowledgement of and consent to the existence and binding effect of
all restrictions contained in this Agreement by having such spouse/domestic
partner execute and deliver a Consent of Spouse/Domestic Partner in the form of
Exhibit A.

 

17.        Counterparts. This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

6

 

  

18.        Data Privacy. By entering into this Agreement, the Holder: (a)
authorizes the Company and each affiliate thereof to disclose to the Company or
any of its affiliates such information and data as the Company or any such
affiliate shall request in order to facilitate the grant of Granted Shares; (b)
waives any data privacy rights he or it may have with respect to such
information; and (c) authorizes the Company and such affiliate to store and
transmit such information in electronic form.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

7

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  WEBXU, INC.       By: /s/ Matt Hill   Name: Matt Hill   Title: CEO       AJTJ
CAPITAL LLC       By: /s/ Robert Ellin   Name: Robert Ellin   Title: Manager

 

8

 

 

EXHIBIT A

 

CONSENT OF SPOUSE/DOMESTIC PARTNER

 

I, _______________, spouse or domestic partner of Robert Ellin, acknowledge that
I have read the RESTRICTED STOCK AGREEMENT dated as of May 23, 2012 (the
“Agreement”) to which this Consent is attached as Exhibit A and that I know its
contents. Capitalized terms used and not defined herein shall have the meanings
assigned to such terms in the Agreement. I am aware that by its provisions the
Granted Shares granted to my spouse/domestic partner pursuant to the Agreement
are subject to vesting conditions and that, accordingly, I may be required to
forfeit to WebXU, Inc. any or all of the unvested Granted Shares of which I may
become possessed as a result of a gift from my spouse/domestic partner or a
court decree and/or any property settlement in any domestic litigation.

 

I hereby agree that my interest, if any, in the Granted Shares subject to the
Agreement shall be irrevocably bound by the Agreement and further understand and
agree that any community property interest I may have in the Granted Shares
shall be similarly bound by the Agreement.

 

I agree to the vesting conditions described in the Agreement and I hereby
consent to the cancellation of the Granted Shares to the Company by my
spouse/domestic partner or my spouse/domestic partner’s legal representative in
accordance with the provisions of the Agreement. Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse or domestic partner, then the Company shall have
the same rights against my legal representative to exercise its rights to the
Granted Shares with respect to any interest of mine in the Granted Shares as it
would have had pursuant to the Agreement if I had acquired the Granted Shares
pursuant to a court decree in domestic litigation.

 

I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT. I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.

 

Dated as of the _____ day of __________, 2012.

 

      Print name:

 

A-1

 

 

Exhibit B

 

Election to Include Gross Income in Year

of Transfer Pursuant To Section 83(b)

of the Internal Revenue Code of 1986, As Amended

 

In accordance with Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), the undersigned hereby elects to include in his or her
gross income as compensation for services the excess, if any, of the fair market
value of the property (described below) at the time of transfer over the amount
paid for such property.

 

The following sets for the information required in accordance with the Code and
the regulations promulgated hereunder:

 

1.        The name, address and social security number of the undersigned are:

 

Name: AJTJ CAPITAL LLC

Address:                                 

                                        

Social Security No.:                         

 

2.        The description of the property with respect to which the election is
being made is as follows:

 

(        ) shares (the “Shares”) of Common Stock, $0.001 par value per share, of
WebXU, Inc., a Delaware corporation (the “Company”).

 

3.        This election is made for the calendar year [______], with respect to
the transfer of the property to the taxpayer on [                ], 2012.

 

4.        Description of restrictions: The property is subject to certain
vesting conditions, which may never occur or may only occur in part, as more
fully described in that certain Restricted Stock Agreement, dated as of
[                        ], 2012, by the taxpayer and the Company.

 

5.        The fair market value at time of transfer (determined without regard
to any restrictions other than restrictions which by their terms will never
lapse) of the property with respect to which this election is being made was not
more than $[__] per Share.

 

6.        The amount paid by taxpayer for said property was $0.00 per Share.

 

7.        A copy of this statement has been furnished to the Company.

 

Signed this          day of                 , 2012.

  

  AJTJ CAPITAL LLC            Print Name: Robert Ellin

 

B-1

 

 